DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/14/2021 has been considered.
Drawings
The drawings filed on 10/1/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 10/1/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki (WO 2012/002294).

    PNG
    media_image1.png
    704
    770
    media_image1.png
    Greyscale
 
Regarding claims 1, 2, 4, 5, 8, 10, 12 and 16, Suzuki discloses:
A semiconductor device assembly, comprising: 
a package substrate (6, ¶0016) including a top surface, a bottom surface, and outer surfaces between the top and bottom surfaces; 
a semiconductor device (7) disposed over the top surface of the package substrate (6), the semiconductor device configured to generate heat during operation; and 

Regarding claim 2, Suzuki further discloses:
wherein the layer of thermally conductive material (10) is directly in contact with the bottom surface of the package substrate (6/9).
Regarding claim 4, Suzuki further discloses:
wherein the layer of thermally conductive material (10) is isolated from conductive interconnects disposed between and electrically connecting the semiconductor device (7) and the package substrate (6).
Regarding claim 5, Suzuki further discloses:
wherein the layer of thermally conductive material (10) extends continuously from one edge of the package substrate to an opposing edge of the package substrate (figure 1B).
Regarding claims 8 and 16, Suzuki further discloses:
wherein the layer of thermally conductive material has a thickness of between 0.1 µm and 10 µm (¶0021).
Regarding claim 12, Suzuki further discloses:
wherein providing the package substrate includes adhering a film comprising the layer of thermally conductive material (9) over bottom surface of the package substrate (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding claims 6 and 14, Suzuki does not disclose “wherein the layer of thermally conductive material comprises graphene, graphite, carbon nanotubes, or a combination thereof”.  However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the claimed thermally conductive materials, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshin, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  Therefore, the claim is considered met.
Regarding claims 7 and 15, Suzuki does not disclose “wherein the layer of thermally conductive material has a thermal conductivity K of greater than 500 W/(m°K)”.  Applicant is advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In the instant case the .
Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the prior art does not disclose “a first layer of thermally conductive material disposed over the top surface and configured to thermally conduct the heat generated by the semiconductor device laterally outward toward the outer surfaces, a second layer of thermally conductive material closer to the bottom surface of the package substrate than the first layer of thermally conductive 148900060.1-18-Attorney Docket No. 010829-9471.US01 Client Reference No. 2019-1333.00/US material, the second layer of thermally conductive material configured to thermally conduct the heat generated by the semiconductor device laterally outward toward the outer surfaces, and a plurality of thermal vias extending between the first and second layers of thermally conductive material” in combination with the remaining claimed features.
Claims 3, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose “wherein the layer of thermally conductive material is embedded between the top surface and the bottom surface of the package substrate” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “wherein the package substrate further comprises one or more thermal vias extending from the layer of thermally 
Regarding claim 11, the prior art does not disclose “wherein providing the package substrate includes depositing the layer of thermally conductive material comprises over the top surface or the bottom surface of the package substrate by sputtering, physical vapor deposition (PVD), chemical vapor deposition (CVD), or atomic layer deposition (ALD)” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “wherein providing the package substrate includes embedding a film comprising the layer of thermally conductive material between the top surface and the bottom surface of the package substrate” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899